Opinion by
Mr. Chief Justice Bell,
In February, 1955, an accident occurred. At the trial to recover damages resulting from the accident, the jury returned five verdicts. One of the verdicts was in favor of Kenneth King in the amount of $50,000 against both defendants. The lower Court granted a new trial on the ground that the verdicts were against the weight of the evidence and the verdict of $50,000 was excessive. On June 5, 1961, an appeal was taken to this Court. The case was orally argued on May 24, 1962. No brief has ever been filed by appellant, nor was any justifiable reason or excuse given for appellant’s failure to comply with Supreme Court Rule 64. Rule 64 requires appellant to file in the office of the Prothonotary of this Court thirty (30) copies of his brief and record at least one (1) month before the first day of the session at which the appeal was listed for ar*546gument — in this case April 23, 1962 — and if he fails to comply with the above requirements the appeal may be dismissed.
In the orderly and prompt administration of the law, as well as in the interest of justice, this appeal must be dismissed. We have no reluctance in taking this action because from the oral argument there appears to be no merit in the appeal, and plaintiffs will still have an opportunity to present their case in Court at the new trial which the lower Court ordered.
Appeal dismissed.
Mr. Justice Musmanno dissents..